DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/08/2021 and 10/08/2021 have been entered.
 
Response to Amendment
In light of the amended claims, the previous 112(a) and 112(b) rejections have been withdrawn.
In light of the amended claims, the claims are rejected under 112(a).
In light of the amended claims, the claims are rejected under 112(b).
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.

Notice to Applicant
In the request for continued examination which included the amendment dated 10/08/2021, the following has occurred: claims 1, 9, 11-12, and 20 have been amended; claims 2-8, 10, 13-19 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 11/29/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112 Rejections:
With regards to 112(a), Applicant amended the claims to overcome the previous 112(a) claim rejection. Examiner accordingly withdraws the previous 112(a) rejections given to the claims.
With regards to 112(b), Applicant amended the claims to overcome the previous 112(b) claim rejections directed towards independent claims 1, 11, and 12 and its dependents for the associating and the displaying steps. Examiner accordingly withdraws the previous 112(b) rejections given to the claims.
Applicant amended claims 9 and 20 to overcome the previous 112(b) claim rejections given to the claims. Examiner withdraws these previous 112(b) claim rejections.

35 U.S.C. 101 Rejections:
Applicant states that the present claims do not fall within any categorized abstract idea. Examiner however disagrees. The present claim set is directed to certain methods of organizing human activity as the claims summarize management of behaviors and interactions between people. An individual can determine relevant 
Further, Applicant states that if the claims were directed to an abstract idea that the abstract idea would be integrated into a practical application. Applicant then cites towards paragraphs [0008], [0010], and [0014] of Applicant’s specification for support in addition to citing the McRO court case. Examiner respectfully disagrees as Applicant’s arguments are not persuasive. Additionally, Applicant states that the present claims are directed to a process specifically designed to achieve an improved technological result. However there is no perceived improved technological result as the patient is still self-reporting in the present system.
The basis for the McRO court decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators), and thus did not recite a concept similar to the identified abstract idea. That is not present in this case here.
The cited portions of the specification do not show an improvement in technology that improves a technical problem. The cited problem is that patient states are not accurately nor effectively shared using self-reporting. This is not a technical problem rooted in a computer-related technology. Instead, this is a problem associated with reliability and consistency of diagnosing a patient. Further, the claims are drawn to an abstract concept concerning sentiment analysis and image selection and issues with diagnosis reliability and diagnosis consistency. Thus, performing the claimed steps do not improve the functionality of the computer itself.
Further, Applicant argues that the any such abstract idea would include meaningful limitations that amount to “significantly more” than the abstract idea, thusly, the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because "To the extent that the present claims contain known elements, "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Bascom Global Internet Services v. AT&T Mobility, 827 F. 3d 1341, 1350 (Fed. Cir. 2016). In particular, the present claims are directed to a specific implementation of a method for "location-aware medical image assignment" that goes beyond the general idea identified in the Office Action, and that is not reflected in the prior art. Such claims clearly do not seek to tie up any judicial exception. Thus, as in Bascom, the claims should be deemed patent eligible under step 2B. (See, generally, Nov. 2016 Memo at 3.)." The Examiner respectfully disagrees. Applicant's arguments are not persuasive.
In BASCOM, the inventive concept was found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. The current claims were considered as a whole and no such arrangement was found to be similarly non-generic. As shown in the rejection below, when applying the Supreme Court's two-part framework as set forth in Alice Corp., the claims are drawn to an abstract idea without significantly more.
Lastly, Applicant argues that the Office Action does not set forth a sufficient rationale in step 2B and that the rejection under 35 U.S.C. 101 should be withdrawn. Examiner respectfully disagrees. Examiner did not use, nor is currently using the well-

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 12 recite a step of “selecting, from the score one or more image of the patient and the one or more additional image, a set of images having a unique image for each increment in the plurality of increments”. This limitation outlines that a set of unique images are selected, however the specification does not describe 
Claims 2-10 and 13-20 are rejected based on their dependency on the independent claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 each recite steps of “determining scores” and “selecting…a set of images”. These steps rely on the images which were sourced in the form of one 
Claims 2-10 and 13-20 are dependent on claims 1 and 12 and are therefore rejected based on their dependency on those claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to a method, claim 11 is drawn to a system, and claims 12-20 are drawn to a computer program product (where based on paragraph [0042] of Applicant’s specification, the computer program product excludes “transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the computer program product is understood to be statutory), each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) reading one or more image of a patient from a designated social media account, 2) determining one or more patient interest from the designated social media account, 3) selecting one or more additional image based on the one or more patient interest, 4) determining sentiments for the one or more image of the patient and the one or more additional image, 5) determining scores for the one or more image of the patient and the one or more additional image, the scores corresponding to a plurality of increments on a predetermined scale, the predetermined scale having the plurality of increments from a lowest score and a highest score, 6) selecting, from the scored one or more image of the patient and the one or more additional image, a set of images having a unique image for each increment in the plurality of increments, 7) displaying to the patient the predetermined 8) receiving from the patient a selection among the displayed selected images, the selection indicative of the patient's self-assessed score. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including social activities. Independent claims 11 and 12 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-10 and 13-20 include all of the limitations of claims 1, 11, and 12, and therefore likewise incorporate the above described abstract idea. Depending claims 4 and 15 add the additional steps of “reading one or more interest of a physician” and “selecting the one or more additional image further comprises selecting based on common interests of the patient and the physician”; claims 6 and 17 add the additional step of “storing the one or more image of the patient and the one or more additional image and the associated scores to an electronic health record of the patient”; and claims 7 and 18 add the additional step of “displaying to a physician the one or more image of the patient and the one or more additional image”. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-3, 5, 8-10, 13-14, 16, and 19-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11, and 12 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a computing node comprising a 2) using a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method to perform the claimed steps.
The 1) computing node and the 2) computer program product executable by a processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs 33, 35, and 41).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) the computing node and 2) the computer program product executable by a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain methods of organizing human activity. Specifically, MPEP 2106.05(f) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention receives image selection for displayed imaged utilizing 1) a computing node and 2) a computer program product executable by a processor, thus the computing node and computer program product are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686